DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosani (WO 2012/085790) in view of De Boer (EP 2,411,289).
Claim 1
Rosani discloses a device (2) capable of folding an instrument tray into a packaging material comprising a supporting surface (17a) capable of supporting the instrument tray during folding of the instrument tray into the packaging material; a first folding plate (36) which is movable between a second position in which the first folding plate extends substantially perpendicularly to the supporting surface (see figure 6) and thus has a first intersection line (35) with the supporting surface for forming a limit stop against the movement of the instrument tray; and a first position in which the supporting surface is free and flat at the level of the first intersection line (see figure 4), a second folding plate (41) which is movable between a second position in which the second folding plate extends substantially perpendicularly to the supporting surface (see figure 6) and thus 
Claim 2
Rosini further discloses the first folding plate in the first position is substantially in line with the supporting surface or is positioned below the supporting surface, and wherein the second folding plate in the first position is substantially in line with the supporting surface or positioned below the supporting surface (see figure 4).

Rosini further discloses the first folding plate and/or the second folding plate is rotatably connected to the supporting surface (see figures 4-6).
Claim 11
Rosini further discloses the distance between the first intersection line and the second intersection fine is adjustable.  The distance between the first and second intersection line adjust between first and second positions of the first and second folding plates (see figures 4-6).
Claim 12
Rosini does not explicitly discloses the folding aid has an at least partially flat shape.  However, De Boer discloses the folding aid at least planar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folding aid of Rosini having a flat shape as taught by De Boer to facilitate folding of the article placed in the device.
Claim 13
Rosini further discloses a supply means/clamp (26 at each side of the device) for supplying packaging material and supplying an instrument tray (see figure 4).
Claim 16
Rosini discloses the device including an incontinence pad placed on the supporting surface.  Rosini does not disclose the device comprises means for establishing a fixing of the packaging material in a predefined position.  However, De Boer discloses a retaining strip used for temporarily keeping a wrapping material in place.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument of the rejection of claim 1 based on the teachings of Rosani and De Boer, the examiner disagrees.  Rosani discloses all the required structure of claim 1 except for the control unit.  The examiner points out that even the device disclosed by Rosani is not used for the same purpose, if a device has all the required characteristics and/or structural features, then the device meets the claimed requirement.  Rosani discloses a supporting surface which is capable of supporting an instrument tray while it is folded.  Rosani further discloses first and second folding plates wherein each of the plates are capable and move in two different positions, as required in the claim.  Furthermore, Rosani discloses a movable clamp capable to perform the function of gripping and moving a packaging material.  With respect to the teachings of De Boer, the prior art discloses a control device for controlling movement of a folding devices, which appears that the combination of Rosani and De Boer is still valid and a proper combination.  The examiner points out . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736